Exhibit 10.6

BRUSH ENGINEERED MATERIALS INC.

2006 Non-employee Director Equity Plan

1. Purposes. The purpose of this 2006 Non-employee Director Equity Plan (the
“Director Plan”) is to provide ownership in the Common

Shares of Brush Engineered Materials Inc. (the “Company”) to members of the
Board of Directors (the “Board”) who are not employees in order to align their
interests more closely with the interests of the Company’s other shareholders
and to provide financial incentives and
rewards that will help attract and retain the most qualified non-employee
directors. This Plan replaces the Company’s 1997 Stock Incentive
Plan for Non-employee Directors (As amended and restated as of May 1, 2001), as
further amended by Amendment No. 1 (the “1997 Director
Plan”) and the 2005 Deferred Compensation Plan for Non-employee Directors (the
“2005 Director Plan”).

2. Administration.

(a) This Plan will be administered by the Governance Committee of the Board (the
“Committee”), which will have full power and authority, subject to the
provisions of this Plan, to supervise administration and to interpret the
provisions of this Plan and to authorize and supervise any grant of any award,
any issuance or payment of Common Shares and any crediting or payment of
Deferred Stock Units (as defined in Section 6 below). No Participant (as defined
in Section 3 below) in this Director Plan will participate in the making of any

decision with respect to any question relating to grants made or Common Shares
issued under this Plan to that Participant only.

(b) The interpretation and construction by the Committee of any provision of
this Plan or any agreement, notification or document evidencing the grant of
Awards and any determination by the Committee pursuant to any provision of this
Plan or any such agreement, notification or document, shall be final and
conclusive. No member of the Committee shall be liable for any such action taken
or determination made in good faith.

3. Eligibility. Each member of the Board who is not an employee of the Company
will be eligible to receive awards and Common Shares

in accordance with this Plan (each, a “Participant”), provided that shares
remain available for issuance hereunder in accordance with Section 4.

4. Shares Subject to this Plan. The shares that may be issued or credited to
accounts pursuant to Section 6 of this Plan will be 150,000

Common Shares, subject to adjustment in accordance with Section 11 of this Plan.

5. Compensation in General. The amount of the director retainer fee, any
director fees that may be payable for attendance at meetings of

the Board and/or committees thereof and any other compensation paid to the
directors for services as a director (collectively, the “Director
Compensation”) will be determined from time to time in accordance with the
Company’s Code of Regulations and applicable law.

6. Equity Awards.

(a) The Committee may grant to Participants under this Director Plan the
following types of awards (each, an “Award”): stock options, stock appreciation
rights (“SARs”), restricted stock, restricted stock units, other stock awards
and deferred stock units, as described herein.

(b) Each Award granted under this Plan will be subject to such terms and
conditions as shall be established by the Committee, and the

Committee will determine the number of Common Shares underlying each Award.
Notwithstanding the foregoing:

(i) Stock Options. The exercise price of each option will be determined by the
Committee but will not be less than 100% of the

Fair Market Value of a Common Share on the date the option is granted. Each
option will expire and will be exercisable at such time and subject to such
terms and conditions as the Committee shall determine, provided that no option
will be exercisable later than

1

the tenth anniversary of its grant. In no event will the Committee cancel any
outstanding stock option for the purpose of reissuing the
stock option to the Participant at a lower exercise price or reduce the exercise
price of an outstanding stock option.

(ii) SARs. SARs may be granted in tandem with a stock option granted under this
Director Plan or on a free-standing basis. The

grant price of a tandem SAR will be equal to the exercise price of the related
option and the grant price of a free-standing SAR will be

at least equal to 100% of the Fair Market Value of a Common Share on the date of
its grant. A SAR may be exercised upon such terms and conditions and for such
term as the Committee in its sole discretion determines, provided that the term
will not exceed the option
term in the case of a tandem SAR or ten years in the case of a free-standing
SAR. Payment for an SAR may be made in cash or stock,
as determined by the Committee.

(iii) Restricted Stock and Restricted Stock Units. Restricted stock and
restricted stock units may be subject to such restrictions and conditions as the
Committee determines and all restrictions will expire at such times as the
Committee shall specify.

(iv) Stock Awards. The Committee may award to Participants, on a quarterly or
other basis, a specified number of Common Shares

or a number of Common Shares equal to a dollar value as determined by the
Committee from time to time.

(v) Deferred Stock Units. Each Participant may elect to have restricted stock
units or other stock awards under this Director Plan

paid in the form of deferred stock units (“Deferred Stock Units”) upon vesting
or payment of such Award, which Deferred Stock Units
will be credited to a book-keeping account in the name of the Participant in
accordance with this Director Plan.

(c) Unless otherwise determined by the Committee, the following Awards shall be
made automatically:

(i) On the business day following the day a Participant is first elected or
appointed to the Board, such Participant shall be granted Common Shares equal to
$100,000 divided by the Fair Market Value of a Common Share on the day the
Participant is elected or appointed to the Board, which shall be unrestricted
except as may otherwise be required by law.

(ii) On the business day following the annual meeting of shareholders beginning
with the 2006 annual meeting, each Participant

shall be granted the number of restricted stock units equal to $45,000 divided
by the Fair Market Value of a Common Share on the day
of the annual meeting. Such restricted stock units shall be paid-out in Common
Shares at the end of a one-year restriction period unless
the Participant elects to be paid in Deferred Stock Units. Notwithstanding the
foregoing, if a Participant incurs a termination of service before the end of
such one-year restriction period, such Participant shall be entitled to receive
a pro-rata payment of Common Shares based on the number of full months of
service since the date of grant. Such pro-rata payments, if any, that were
deferred pursuant to elections made under Sections 7 and 8 shall remain subject
to such elections.

7. Further Elections.

(a) Any Participant may elect to have all or any portion of the cash portion of
his or her Director Compensation paid in Common

Shares and may further elect to have all or any portion of any Director
Compensation that the Participant has elected to receive in Common
Shares and any Awards granted as Director Compensation paid in the form of
Deferred Stock Units, which will be credited to the
Participant’s account. For the portion of a Participant’s cash Director
Compensation that he or she elects to receive in Common Shares, the
number of Common Shares to be issued will equal the cash amount that would have
been paid divided by the Fair Market Value of one
Common Share on the first business day immediately preceding the date on which
such cash amount would have been paid. Awards that
are deferred pursuant to this Section 7(a) will be credited to the Deferred
Stock Units account on a one for one basis. 2

2

(b) An election pursuant Sections 6(b)(v) and/or 7(a) must be made in writing
and delivered to the Company prior to the first day of the

calendar year for which the Director Compensation would be earned; provided that
elections with respect to awards made under Section 6
(c)(ii) on the first business day following the 2006 annual shareholders’
meeting must be made prior to the date of such meeting. To elect
to defer Director Compensation earned during the first calendar year in which a
director becomes eligible to participate in this Director
Plan, the new director must make an election pursuant to Section 6(b)(v) and/or
7(a) within 30 days after becoming eligible to participate

in this Director Plan and such election shall be effective only with regard to
Director Compensation earned subsequent to the filing of the election. All
elections to defer Director Compensation under the 2005 Director Plan that were
made prior to the start of the 2006 calendar year shall be treated as elections
to defer Director Compensation under this Director Plan for the 2006 calendar
year.

(c) If a director does not file an election form by the specified date, he or
she will receive any Director Compensation for the year that

is payable in Common Shares on a current basis and will be deemed to have
elected to receive the remainder of the Director Compensation
in cash.

8. Deferral .

(a) If a Participant elects to receive Deferred Stock Units, there will be
credited to the Participant’s account as of the day such Director Compensation
would have been paid, the number of Deferred Stock Units which is equal to the
number of Common Shares that would otherwise have been delivered to the
Participant pursuant to Section 6 and/or Section 7(a) on such date. The Deferred
Stock Units credited

to the Participant’s account (plus any additional shares credited pursuant to
Section 8(c) below) will represent the number of Common
Shares that the Company will issue to the Participant at the end of the deferral
period. Unless otherwise provided herein or pursuant to the
terms of any Award hereunder, all Deferred Stock Units awarded under this
Director Plan will vest 100% upon the award of such Deferred
Stock Units.

(b) The Deferred Stock Units will be subject to a deferral period beginning on
the date of crediting to the Participant’s account and

ending upon termination of service as a director or such other period as the
Participant may have elected. The period of deferral will be for

a minimum period of one year, except in the case where the Participant elects a
deferral period determined by reference to his or her termination of service as
a director. The Participant may elect payment in a lump sum or payment in equal
installments over five or ten

years. Elections with respect to the time and method (i.e., lump sum or
installments) of payment must be made at the same time as the participant’s
election to defer as described in Section 7(b). If the Participant does not
specify a time for payment, the Participant will receive payment upon
termination of service as a director and if no method of payment is specified by
the Participant, he or she will

receive payment in a lump sum. A Participant may change the time and method of
payment he or she previously elected (or was deemed to elect) by filing a
subsequent election with the Company at least twelve months before the date of
the previously elected payment date or commencement date, and the newly elected
payment date (or payment commencement date) must be at least five years after
the previously elected payment date (or the previously elected payment
commencement date); provided, however, that such modification will not be
effective unless the Participant remains a Director for at least twelve months
after the date on which such modification was made. During

the deferral period, the Participant will have no right to transfer any rights
under his or her Deferred Stock Units and will have no other rights of ownership
therein.

(c) A Participant’s account will be credited as of the last day of each calendar
quarter with that number of additional Deferred Stock

Units equal to the amount of cash dividends paid by the Company during such
quarter on the number of Common Shares equivalent to the

number of Deferred Stock Units in the Participant’s account from time to time
during such quarter divided by the Fair Market Value of one Common Share on the
day immediately preceding the last business day of such calendar quarter. Such
dividend equivalents, which will likewise be credited with dividend equivalents,
will be deferred until the end of the deferral period for the Deferred Stock
Units with
respect to which the dividend equivalents were credited. 3

3

(d) Notwithstanding the foregoing provisions, (i) if, upon the Participant’s
termination of service as a director, the value of the

Participant’s account is less than $10,000 the amount of such Participant’s
account will be immediately paid to the Participant in cash or Common Shares,
(ii) if a Change in Control (as defined in Section 9(c) below) of the Company
occurs, the amount of each Participant’s account will immediately be paid to the
Participant in full and (iii) in the event of an unforeseeable emergency, as
defined under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), that
is caused by an event beyond the control of the

Participant and that would result in severe financial hardship to the individual
if acceleration were not permitted, the Committee will accelerate the payment to
the Participant of the Participant’s account, but only up to the amount
necessary to meet the emergency.

(e) To the extent a Participant is entitled to a lump sum payment following a
Change in Control under Section 8(d) above and such Change in Control does not
constitute a “change in the ownership or effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A(a)(2)(A)(v) of the Code, then notwithstanding
Section 8(d),

payment will be made, to the extent necessary to comply with the provisions of
Section 409A of the Code, to the Participant on the earliest
of (i) the Participant’s termination of service with the Company (determined in
accordance with Section 409A); (ii) the date payment
otherwise would have been made in the absence of Section 8(d) (provided such
date is a permissible distribution date under Section 409A),
or (iii) the Participant’s death.

9. Definitions, etc .

(a) For purposes of this Director Plan, Common Shares means (i) Common Shares
without par value of the Company and (ii) any security into which Common Shares
may be converted by reason of any transaction or even of the type referred to in
Section 11 of this Director Plan.

(b) For purposes of this Director Plan, the Fair Market Value means, as of any
particular date, the fair market value of the Common

Shares as determined by the Committee.

(c) For purposes of this Director Plan, Change in Control of the Company shall
have the meaning determined by the Committee from time to time.

(d) Notwithstanding anything to the contrary contained in this Director Plan, it
is a condition to the issuance of Common Shares or Deferred Stock Units that the
transaction be registered under applicable securities laws and no Participant
will be able to receive Common Shares or Deferred Stock Units in payment of all
or part of his or her Director Compensation unless and until such registration
has been effected.

(e) For purposes of this Director Plan, “termination of service” means a
separation from service as defined under Section 409A of the

Code.

10. Delivery of Shares . The Company will make delivery of certificates
representing the Common Shares which a Participant is entitled to receive
60 days following the Participant’s right to receive such Common Shares.

11. Adjustments . In the event that, after the Effective Date of this Director
Plan (as defined in Section 16), the number of outstanding

Common Shares is increased or decreased or such shares are exchanged for a
different number or kind of shares or other securities by reason of
a stock dividend, stock split, recapitalization, reclassification, combination
of shares or other change in the capital structure of the Company or

by reason of a merger, consolidation, spin off, split off, spin out, split up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities or any other corporate
transaction or event having an effect similar to any of the foregoing,
adjustments will be made by the Board in the number and kind of shares or other
securities that are underlying Awards and/or
credited to accounts hereunder (and in the exercise price or other price of
shares subject to outstanding Awards) and that may be issued under

this Director Plan as it deems to be appropriate. Moreover, in the event of any
such transaction or event, the Committee, in its discretion, may provide in
substitution for any or 4

4

all outstanding Awards under this Director Plan such alternative consideration
(if any) as it, in good faith may determine to be equitable in the circumstances
and may require in connection therewith the surrender of all Awards so replaced.

12. Termination or Amendment of this Director Plan . To the extent permitted
under 409A of the Code, the Committee may at any time

and from time to time terminate, amend or suspend this Director Plan; provided,
however, that the Committee may not materially alter this

Director Plan without shareholder approval, including by increasing the benefits
accrued to Participants under this Director Plan; increasing the number of
securities which may be issued under this Director Plan; modifying the
requirements for participation in this Director Plan; or by
including a provision allowing the Board or the Committee to lapse or waive
restrictions at its discretion. An amendment or the termination of
this Director Plan will not adversely affect the right of a Participant to
receive Common Shares issuable or cash payable at the effective date of
the amendment or termination. No grant will be made under this Director Plan
more than 10 years after the date of which it is first approved by
shareholders, but all grants made on or prior to such date will continue in
effect thereunder subject to the terms thereof and of this Director
Plan.

13. Transferability .

(a) Except as provided in Section 13(c) below, no option right or SAR or other
derivative security granted under this Director Plan may

be transferred by a Participant except by will or the laws of descent and
distribution. Except as otherwise determined by the Committee, option rights and
SARs granted under this Director Plan may not be exercised during a
Participant’s lifetime except by the Participant or,
in the event of the Participant’s legal incapacity, by his guardian or legal
representative acting in a fiduciary capacity on behalf of the
Participant under state law and court supervision.

(b) The Committee may specify at the date of grant, that all or any part of the
Common Shares that are (i) to be issued or transferred by

the Company upon the exercise of option rights or upon the termination of the
restriction period applicable to restricted stock units, or

(ii) no longer subject to the substantial risk of forfeiture and restrictions on
transfer applicable to restricted stock, shall be subject to further
restrictions upon transfer.

(c) The Committee may determine that option rights and SARs may be transferable
by a Participant, without payment of consideration therefor by the transferee,
only to any one or more members of the Participant’s immediate family; provided,
however, that (i) no such transfer shall be effective unless reasonable prior
notice thereof is delivered to the Corporation and such transfer is thereafter
effected in

accordance with any terms and conditions that shall have been made applicable
thereto by the Company or the Committee and (ii) any such transferee shall be
subject to the same terms and conditions hereunder as the Participant. For the
purposes of this Section 16(c), the term
“immediate family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in -law, father-in -law,

son-in -law, daughter-in -law, brother-in -law, or sister-in -law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the
Participant) own more than fifty percent of the voting interests.

14. Miscellaneous .

(a) To the extent that the application of any formula described in this Director
Plan does not result in a whole number of Common

Shares, the result will be rounded upwards to the next whole number.

(b) The adoption and maintenance of this Director Plan will not be deemed to be
a contract between the Company and the Participant to retain his or her position
as a director of the Company.

15. Compliance with Section 409A of the Code . To the extent applicable, it is
intended that this Director Plan comply with the provisions

of Section 409A of the Code. This Director Plan will be administered in a manner
consistent with this intent, and any provision that would cause this Director
Plan to fail to satisfy Section 409A of the Code will have no force and effect
until amended to comply with 5

5

Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A of the Code and may be made by the Company without the consent of
the Participants in this Director Plan). Any reference to Section 409A of the
Code will include any proposed, temporary
or final regulations or any other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal
Revenue Service.

16. Effective Date of this Director Plan . This Director Plan will be effective
immediately on May 2, 2006, the date of its approval by the shareholders of the
Company (the “Effective Date”). On the Effective Date, any account balances held
by a Participant under the 2005 Director Plan in the form of Deferred Shares
shall be treated as Deferred Stock Units, which shall be payable under this
Director Plan, but without any change in the time or method of payment provided
for in the 2005 Director Plan or any election currently in effect thereunder.

6